          Case 1:21-cv-00282-RDA-TCB Document 4 Filed 03/08/21 Page 1 of 2 PageID# 58
AO 121 (5HY6/)
TO:

                  5HJLVWHURI&RS\ULJKWV                                                               REPORT ON THE
                   86&RS\ULJKW2IILFH                                                       FILING OR DETERMINATION OF AN
                ,QGHSHQGHQFH$YH6(                                                            ACTION OR APPEAL
                :DVKLQJWRQ'&                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
        X ACTION
        G                      G APPEAL                                   United States District Court- Eastern District of Alexandria
DOCKET NO.                          DATE FILED                            401 Courthouse Square
        1:21-CV-282                            3/5/2021                   Alexandria, VA 22314
PLAINTIFF                                                                             DEFENDANT
Fallen Productions, Inc., et al.                                                      John or Jane Doe, et al.




       COPYRIGHT
                                                                TITLE OF WORK                                              AUTHOR OR WORK
    REGISTRATION NO.

1                                    SEE ATTACHED

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                       INCLUDED BY
                                             G Amendment                 G Answer               G Cross Bill           G Other Pleading
       COPYRIGHT
                                                                TITLE OF WORK                                              AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                         .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                     DATE RENDERED

            G Order            G Judgment                                     G Yes        G No

CLERK                                                            (BY) DEPUTY CLERK                                            DATE

Fernando Galindo                                                 C. Hoy                                                                  3/8/2021
                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),     3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy
Case
 Case1:21-cv-00282-RDA-TCB
      1:21-cv-00282-RDA-TCB Document
                             Document1-1 Filed03/08/21
                                      4 Filed  03/05/21 Page
                                                         Page21ofof21PageID#
                                                                      PageID#59
                                                                              41




                                        MOTION PICTURE            Certificate Number
                 OWNER
                                          Angel Has Fallen         PA0002197434,
         Fallen Productions, Inc.                                  PAu003917080
                                                 Ava               PA0002235557,
            Eve Nevada, LLC                                        PAu003943693
                                              Automata             PA0001923090,
         Millennium Funding, Inc.                                  PAu003712705
                                       The Hitman’s Bodyguard      PAu003844508,
       Bodyguard Productions, Inc.                                 PAu003849477
                                              Criminal             PA0001984029,
         Millennium Funding, Inc.                                  PAu003772954
       Gunfighter Productions, LLC      Disturbing the Peace        PAu003991009
                                         Extremely Wicked,         PAu003953148,
          Voltage Holdings, LLC        Shockingly Vile and Evil    PAu003905674
           HB Productions, Inc.                Hellboy              PA0002176664

         Killing Link Distribution,          Kill Chain             PAu003975781
                   LLC
                                                                   PA0001982831,
          LHF Productions, Inc.          London Has Fallen
                                                                   PAu003789521
         Millennium Funding, Inc.      Mechanic: Resurrection       PA0001998057

        Rambo V Productions, Inc.       Rambo V: Last Blood         PA0002202971

            Wonder One, LLC                    The 2nd              PAu004025415


                                      Exhibit “1”
